294 S.C. 235 (1987)
363 S.E.2d 688
NOACK ENTERPRISES, INC., d/b/a Country Corner Interiors, Petitioner
v.
COUNTRY CORNER INTERIORS OF HILTON HEAD ISLAND, INC., Howard Lipton and Jon Dellaria, Jr., Respondents.
22812
Supreme Court of South Carolina.
Heard October 20, 1987.
Decided December 7, 1987.
Phillip C. Lyman, Hilton Head Island, for petitioner.
Frank F. Pape, Jr., Hilton Head Island, for respondents.
C. Richard Kelly, Columbia, amicus curiae for S.C. Trial Lawyers Assn.
Heard Oct. 20, 1987.
Decided Dec. 7, 1987.
Per Curiam:
The writ of certiorari is dismissed as improvidently granted.